—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Bárbaro, J.), entered August 26, 1998, which, upon a jury verdict, is in favor of the plaintiff and against her in the principal sum of $125,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiff adduced sufficient evidence from which the jury could rationally conclude that he had sustained an injury which resulted in a “permanent consequential limitation of use of a body organ or member” (Insurance Law § 5102 [d]). Further, the jury’s finding was not against the weight of the evidence (see generally, Nicastro v Park, 113 AD2d 129).
The defendant’s claim that the award of damages for future pain and suffering was inconsistent with the award for past pain and suffering is not properly before this Court because *228her counsel failed to bring the alleged inconsistency to the trial court’s attention before the jury was discharged (see, Barry v Manglass, 55 NY2d 803; Barone v City of Mount Vernon, 170 AD2d 557). In any event, upon our review of the record, we conclude that the amount of damages awarded to the plaintiff did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]).
The defendant’s remaining contentions are without merit.
The plaintiff’s request for sanctions is denied. S. Miller, J. P., Altman, Schmidt and Smith, JJ., concur.